The Court

said that this would not help him in a court of law. The cases only assert the principle in equity, where different rules obtain. If the plaintiff had declared against Hastings alone, he might have recovered on this note as the separate deed of the party who sealed it; for, though it assumes to be the joint act of the partners, and the expression used is, we promise, &c., it may be construed the separate obligation of the individual signing. He but uses, as the books say, the royal style, which will bind him as well as any other. The plaintiff having declared on a joint note, and shown only a several liability, must be
Nonsuited.